Citation Nr: 1025515	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  05-35 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-
connected post operative residuals, putti-platt repair right 
shoulder injury with traumatic arthritis and ulnar nerve 
entrapment syndrome (major).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his fiancee


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which continued a 30 
percent rating for service-connected post operative residuals, 
putti-platt repair right shoulder injury with traumatic arthritis 
and ulnar nerve entrapment syndrome (major).  This issue was last 
remanded by the Board in April 2009 for further development.  

In October 2007, a Travel Board hearing was held before the 
undersigned at the Columbia, south Carolina RO.  A transcript of 
that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board notes that the Veteran is seeking a rating in excess of 
30 percent for service-connected post operative residuals, putti-
platt repair right shoulder injury with traumatic arthritis and 
ulnar nerve entrapment syndrome (major).  

In a Report of Contact (VA Form 119) dated October 2009, the 
Veteran requested that the RO obtain his medical records 
regarding his right shoulder from his primary care physician at 
the Dorn VA Medical Center (VAMC).  A review of the claims file 
reveals that those records have not been obtained and associated 
with the claims folder.  Indeed, the most recent VA treatment 
records associated with the claims file are dated in January 
2006.  VA has a duty to obtain all relevant VA and Governmental 
records prior to adjudication of a claim.  38 U.S.C.A § 
5103A(c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) (Observing 
that any VA treatment records that have been generated up to and 
including the date of the Board's decision, whether or not filed 
in the appellant's claims folder, are in the constructive 
possession of the Board and must be considered); see Beausoleil 
v. Brown, 8 Vet.App. 459, 464-465 (1996); Robinette v. Brown, 8 
Vet.App. 69, 80 (1995); see also generally Stuckey v. West, 13 
Vet. App. 163, 175 (1999), (observing in part that when it is 
alleged that there was specific evidence in existence that would 
have well grounded a claim under then applicable law, VA had a 
duty to inform the claimant of the importance of obtaining this 
evidence to "complete the application.").  All VA outpatient 
treatment records since January 2006 regarding treatment for the 
right shoulder should be obtained and associated with the claims 
folder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's 
VA outpatient treatment records since 
August 2005 regarding his right shoulder 
disability from his primary care physician 
at the Dorn VAMC, and any other VA medical 
records since that time related to the 
Veteran's service-connected right shoulder 
and associate those records with the 
claims folder.  If any identified records 
are deemed unavailable, such should be 
stated and noted in the record.

2.  If the aforementioned VA medical 
evidence indicates an increase in severity 
in the Veteran's service-connected right 
shoulder, a VA examination should be 
scheduled to determine the level of 
severity of the disability.  All indicated 
tests should be accomplished.  The claims 
folder should be made available to the 
examiner in connection with the 
examination.  




3.  Following such development, the RO/AMC 
should review and readjudicate the claim.  
See 38 C.F.R. § 4.2.  If the findings 
and/or examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.  If 
any such action does not resolve the 
claim, the RO/AMC shall issue the Veteran 
a Supplemental Statement of the Case.  
Thereafter, the case should be returned to 
the Board, if in order.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

